EXHIBIT 10.2




 
FORM OF PERFORMANCE VESTING RESTRICTED STOCK UNIT AGREEMENT
UNDER THE INSULET CORPORATION THIRD
AMENDED AND RESTATED 2007 STOCK OPTION AND INCENTIVE PLAN
Name of Grantee:             
No. of Restricted Stock Units Granted:
Grant Date:                 
Pursuant to the Insulet Corporation Third Amended and Restated 2007 Stock Option
and Incentive Plan as amended through the date hereof (the “Plan”), Insulet
Corporation (the “Company”) hereby grants a deferred stock award under Section 8
of the Plan of the target number of Restricted Stock Units listed above (an
“Award”) to the Grantee named above. Each Restricted Stock Unit shall relate to
one share of Common Stock, par value $0.001 per share (the “Stock”) of the
Company, subject to the restrictions and conditions set forth herein and in the
Plan. The actual number of Restricted Stock Units to be earned by the Grantee
may be more or less than the target number.
1.Acceptance of Award. The Grantee shall have no rights with respect to this
Award unless he or she shall have accepted this Award. Any consideration due to
the Company on the issuance of the Award has been deemed to be satisfied by past
services rendered by the Grantee to the Company.


2.Restrictions on Transfer of Award. This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
shares of Stock issuable with respect to the Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of until (i) the
Restricted Stock Units have vested as provided in Section 3 or Section 4 of this
Agreement and (ii) shares of Stock have been issued to the Grantee in accordance
with the terms of the Plan and this Agreement.


3.Vesting of Restricted Stock Units. The Restricted Stock Units are subject to
both performance-based vesting and time-based vesting as described in paragraphs
(a) and (b) below, both of which must be satisfied before the Restricted Stock
Units will be deemed vested. The number of Restricted Stock Units that may be
earned in accordance with this Section 3 may be more or less than the Target
Award. In no event will the number of Restricted Stock Units earned hereunder
exceed 125% of the Target Award (the “Maximum Award”).


(a)Performance-Based Vesting. The number of Restricted Stock Units earned by the
Grantee shall be determined on the date the Administrator makes a determination
regarding the achievement of the performance metric set forth below, provided
that the Grantee is then, and since the Grant Date has continuously been,
employed by the Company or its Subsidiaries.







--------------------------------------------------------------------------------





Aggregate Company Revenue for the Fiscal Years Ending December 31, 2016 and
2017*
Number of Restricted Stock Units
Less than $715,000,000
0
$715,000,000
50% of the Target Award (the “Threshold Award”)
$715,000,001 - $749,999,999
Percentage determined pursuant to Section 3(c) below
$750,000,000
100% of the Target Award
$750,000,001 - $784,999,999
Percentage determined pursuant to Section 3(c) below
$785,000,000 or more
200% of the Target Award

*Target and result amounts shall be adjusted to exclude the effects of any
acquisitions or divestitures occurring between the date of grant and December
31, 2017.
The determination of whether the performance metric has been achieved shall be
made by the Administrator with reference to the Company’s audited financial
statements. The Administrator shall review the Company’s audited financial
statements for the two year period ending December 31, 2017 promptly after their
completion to determine whether the performance metric set forth above has been
achieved for purposes of this Section 3.
For the avoidance of doubt, in the event the Administrator determines that the
Company’s aggregate revenue for the fiscal years ending December 31, 2016 and
2017 is less than $715,000,000, no portion of this Award shall be earned by the
Grantee and the entire Award shall automatically and without notice terminate,
be forfeited and become null and void, and neither the Grantee nor any of his or
her successors, heirs, assigns or personal representatives will thereafter have
any further rights or interests in such forfeited Restricted Stock Units.
(b)Time-Based Vesting. To the extent earned by the Grantee as provided in
Section 3(a) above, the Restricted Stock Units shall vest as to one-half of the
aggregate number of such earned Restricted Stock Units on (i) the later of the
Determination Date or the second anniversary of the Grant Date and (ii) the
third anniversary of the Grant Date (each such date, a “Vesting Date”) provided
that the Grantee is then, and since the Grant Date has continuously been,
employed by the Company or its Subsidiaries on the applicable Vesting Date. The
Administrator may at any time accelerate the vesting schedule specified in this
Section 3(b).


(c)Interpolation. To the extent that the Company’s aggregate revenues for the
fiscal years ending December 31, 2016 and 2017 (“2016-2017 Revenues”) are more
than $715,000,000 but less than $750,000,000, then the number of Restricted
Stock Units earned by the Grantee shall equal the sum of (i) the Threshold
Award, plus (ii) that number of Restricted Stock Units equal to the product of
(A) the positive difference between the Target Award and the Threshold Award,
multiplied by (B) a fraction, the numerator of which is the amount by which the
2016-2017 Revenues exceeded $715,000,000, and the denominator of which is
$35,000,000. To the extent that the 2016-2017 Revenues are more than
$750,000,000 but less than $785,000,000, then the number of Restricted Stock
Units earned by the Grantee shall equal the sum of (i) the Target Award, plus
(ii) that number of Restricted Stock Units equal to the product of (A) the
positive difference between the Maximum Award and the Target Award, multiplied
by (B) a fraction, the numerator of which is the amount by which the 2016-2017
Revenues exceeded $750,000,000, and the denominator of which is $35,000,000.


4.Termination of Employment. If the Grantee’s employment by the Company or a
Subsidiary (as defined in the Plan) is terminated prior to the vesting or
termination of this Award, the following shall occur:





--------------------------------------------------------------------------------





(a)Termination Due to Death or Disability. If the Grantee’s employment with the
Company and its Subsidiaries terminates by reason of the Grantee’s death or
disability (as determined by the Administrator) on or prior to December 31,
2017, 100% of the Target Award shall be deemed earned by the Grantee and shall
become fully vested on the date of such termination. If the Grantee’s employment
with the Company and its Subsidiaries terminates by reason of the Grantee’s
death or disability (as determined by the Administrator), after December 31,
2017, the number of Restricted Stock Units earned by the Grantee shall be
determined as provided in Section 3(a) and the full amount of the Award so
earned shall become fully vested and nonforfeitable on the later of the date of
such termination or the Determination Date.


(b)Termination for any Reason Other Than Death or Disability. If the Grantee’s
employment with the Company and its Subsidiaries terminates for any reason other
than the Grantee’s death or disability prior to the satisfaction of the vesting
conditions set forth in Section 3 above, any Restricted Stock Units that have
not vested as of such date shall automatically and without notice terminate, be
forfeited and be and become null and void, and neither the Grantee nor any of
his or her successors, heirs, assigns or personal representatives will
thereafter have any further rights or interests in such unvested Restricted
Stock Units.


(c)Termination in Connection with a Sale Event. Notwithstanding Section 4(b)
above, if the Grantee’s employment with the Company and its Subsidiaries is
terminated by the Company without Cause or by the Grantee for Good Reason, in
either case within 24 months after a Sale Event (such event a “Qualifying
Termination”) the Award shall vest as follows: (i) if the Qualifying Termination
occurs on or before December 31, 2017, 100% of the Target Award shall be deemed
earned by the Grantee and shall become fully vested and nonforfeitable as of the
date of the Qualifying Termination and (ii) if the Qualifying Termination occurs
after December 31, 2017, the number of Restricted Stock Units earned by the
Grantee shall be determined as provided in Section 3(a) and the full amount of
the Award earned shall become fully vested and nonforfeitable as of the later of
the date of the Qualifying Termination or the Determination Date.


For purposes of this Agreement, “Cause” shall mean the occurrence of any one or
more of the following events: (i) conduct by the Grantee constituting a material
act of willful misconduct in connection with the performance of Grantee’s duties
to the Company, including, without limitation, misappropriation of funds or
property of the Company or any of its Subsidiaries or affiliates other than the
occasional, customary and de minimis use of Company property for personal
purposes; or (ii) the commission by the Grantee of any felony or a misdemeanor
involving moral turpitude, deceit, dishonesty or fraud, or any conduct by the
Grantee that would reasonably be expected to result in material injury to the
Company or any of its Subsidiaries and affiliates if he were retained in his
position; or (iii) willful and deliberate material non-performance by the
Grantee of his duties to the Company (other than by reason of the Grantee’s
physical or mental illness, incapacity or disability) which has continued for
more than 30 days following written notice of such non-performance from the
Company; or (iv) a breach by the Grantee of any of the provisions contained any
agreements between Grantee and the Company relating to noncompetition,
nonsolicitation, nondisclosure and/or assignment of inventions; or (v) a
material violation by the Grantee of the Company’s employment policies which has
continued following written notice of such violation from the Company; or (vi)
willful failure to cooperate with a bona fide internal investigation or an
investigation by regulatory or law enforcement authorities, after being
instructed by the Company to cooperate, or the willful destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the willful inducement of others to fail to cooperate or to produce documents
or other materials in connection with such investigation. For purposes of
clauses (i), (iii) or (vi) hereof, no act, or failure to act, on Grantee’s part
shall be deemed “willful” unless done, or





--------------------------------------------------------------------------------





omitted to be done, by the Grantee without reasonable belief that the Grantee’s
act or failure to act, was in the best interest of the Company and its
Subsidiaries and affiliates.


For purposes of this Agreement, “Good Reason” shall mean that the Grantee has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events: (i) a material diminution in
Grantee’s responsibilities, authority or duties; or (ii) a material reduction in
Grantee’s then current base salary except for across-the-board salary reductions
similarly affecting all or substantially all similarly situated employees; or
(iii) the relocation of the Company offices at which the Grantee is principally
employed to a location more than 30 miles from such offices. For purposes of
clause (i) hereof, a change in the reporting relationship, or a change in a
title will not, by itself, be sufficient to constitute a material diminution of
responsibilities, authority or duty. “Good Reason Process” shall mean: (i)
Grantee reasonably determines in good faith that a “Good Reason” condition has
occurred; (ii) Grantee notifies the Company in writing of the occurrence of the
Good Reason condition within 30 days of the occurrence of such condition; (iii)
Grantee cooperates in good faith with the Company’s efforts, for a period not
less than 30 days following such notice (the “Cure Period”), to remedy the
condition; (iv) notwithstanding such efforts, the Good Reason condition
continues to exist following the Cure Period; and (v) Grantee terminates his
employment within 30 days after the end of the Cure Period. If the Company cures
the Good Reason condition during the Cure Period, Good Reason shall be deemed
not to have occurred.
The Administrator’s determination of the reason for termination of the Grantee’s
employment shall be conclusive and binding on the Grantee and his or her
representatives or legatees.


5.Issuance of Shares of Stock. As soon as practicable following each Vesting
Date (but in no event later than two and one half months after the end of the
year in which the Vesting Date occurs), the Company shall issue to the Grantee
the number of shares of Stock equal to the aggregate number of Restricted Stock
Units earned by the Grantee that have vested pursuant to Section 3 of this
Agreement on such date and the Grantee shall thereafter have all the rights of a
stockholder of the Company with respect to such shares, including voting and
dividend rights, and such shares of Stock shall not be restricted by the
provisions hereof.


6.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.


7.Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state and local taxes required by law to be withheld on
account of such taxable event. The Company shall have the authority to cause the
required minimum tax withholding obligation to be satisfied, in whole or in
part, by withholding from shares of Stock to be issued to the Grantee a number
of shares of Stock with an aggregate Fair Market Value that would satisfy the
withholding amount due.


8.Section 409A of the Code. This Agreement shall be interpreted in such a manner
that all provisions relating to the settlement of the Award are exempt from the
requirements of Section 409A of the Code as “short-term deferrals” as described
in section 409A of the Code.







--------------------------------------------------------------------------------





9.No Obligation to Continue Employment Relationship. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Grantee’s employment and neither the Plan nor this Agreement shall
interfere in any way with the right of the Company or any Subsidiary to
terminate employment of the Grantee at any time.


10.Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.


11.Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Grantee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Grantee shall have access to, and the right
to change, the Relevant Information. Relevant Information will only be used in
accordance with applicable law.


12.Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.


13.Clawback. The Grantee agrees and acknowledges that the entire Award, whether
or not vested or exercised, is subject to the terms and provisions of the
Company’s Policy for Recoupment of Incentive Compensation, to the extent
applicable.


 
 
INSULET CORPORATION
 
 
 
 
 
 
 
 
By: Patrick J. Sullivan
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
 
Grantee Name:
 
 
Grantee Acceptance Date
 
 
 




